        Case 1:21-mj-00216-ZMF Document 12 Filed 03/17/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.                                               CASE NO.: 1:21-mj-216

ADAM HONEYCUTT,
_______________________

                      CONSENT MOTION FOR IMMEDIATE
                          RELEASE OF DEFENDANT

             The Defendant, ADAM HONEYCUTT, through his undersigned attorney,

hereby moves this Court to order the release of Defendant immediately in this case. As

grounds, Defendant states the following:

      The defendant is charged in two separate jurisdictions with three separate offenses.

 In this District, he is charged with two counts related to the January 6, 2021, attack on

 the U.S. Capitol. Specifically, he is charged with one count of Knowingly Entering or

 Remaining in any Restricted Building or Grounds without Authority, in violation of 18

 U.S.C. § 1752(a), and one count of Violent Entry and Disorderly Conduct on Capitol

 Grounds in violation of 40 U.S.C. § 5104(e)(2) (“Attack on the Capitol case”).

        In the Middle District of Florida, he is charged with one count of knowingly

 possessing, in and affecting interstate commerce, three pistols while being an unlawful

 user of a controlled substance, that is marijuana, in violation of 18 U.S.C. §§ 922(g)(3)

 and 924(a)(2) (“Florida case”). The Florida case stemmed from the execution of a search

 warrant on his residence in connection with the Attack on the Capitol case.
        Case 1:21-mj-00216-ZMF Document 12 Filed 03/17/21 Page 2 of 4




       On February 10, 2021, the defendant was charged via criminal complaint in the

Attack on the Capitol Case.

       On February 11, 2021, law enforcement executed a search warrant of the

defendant’s home and arrested him. During the execution of the search warrant, law

enforcement recovered marijuana and three pistols. After his arrest, the defendant

appeared in the Middle District of Florida for his initial appearance in the Attack on the

Capitol case. The court ordered that he be temporarily held without bond pending a

detention hearing.

       On February 16, 2021, the court conducted a detention hearing in the Middle

District of Florida. At the conclusion of that hearing, the court ordered that he be held

without bond. The Court issued a detention order on February 19, 2021.

       On February 18, 2021, a grand jury in the Middle District of Florida returned a

one-count indictment in the Florida case.

       On February 23, 2021, the defendant filed, in the Middle District of Florida, a

motion to revoke the detention order entered in the Attack on the Capitol case.

       On February 24, 2021, the defendant appeared in the Middle District of Florida

in conjunction with both cases. In the Attack on the Capitol case, the defendant waived

his right to a preliminary hearing, and the court signed an order committing the defendant

to this District. With respect to the Florida case, the government moved for detention and

the defendant waived his right to a detention hearing, reserving the right to reopen the

hearing upon changed circumstances. The Middle District of Florida scheduled an April

5, 2021, trial in the Florida case.
           Case 1:21-mj-00216-ZMF Document 12 Filed 03/17/21 Page 3 of 4




           On February 26, 2021, the government filed, in the Middle District of Florida, an

    opposition to the defendant’s motion to revoke the detention order in the Attack on the

    Capitol case contending that the Middle District of Florida lacked jurisdiction to consider

    that issue and that the motion must be filed in the District of Columbia.

         Defendant is requesting to be released in this case 1 with the following conditions:

                           a.       Stay away from DC unless for Court, Pretrial or consultation

                                    with attorney.

                           b.       Call Pretrial Services once per week

                           c.       Advise Pretrial Services of any travel within the US outside

                                    of home jurisdiction.

                           d.       No travel outside of the continental US without Court

                                    approval.

                           e.       Participate in all future proceedings as directed.

                           f.       Do Not Possess Any Firearms.

         Assistant United States Attorney, Kondi Kleinman, has no objections to the

    granting of this motion.

         WHEREFORE, Defendant requests this Court to order the release of Defendant

    immediately.




1
 If the Court grants this motion, because the defendant is currently held in the Florida case, he will remain in
custody unless the Florida court revisits its detention decision in that case.
       Case 1:21-mj-00216-ZMF Document 12 Filed 03/17/21 Page 4 of 4




       I HEREBY CERTIFY that on the 17th day of March, 2021, I electronically filed

the foregoing with the Clerk of the Court which will send a notice of electronic filing to

the following: Kondi Kleinman, Assistant U.S. Attorney.



                                                 LOCKETT LAW
                                                 /s/ L. Lee Lockett____________
                                                 L. LEE LOCKETT
                                                 Florida Bar No.: 0128120
                                                 1548 The Greens Way, Suite 2
                                                 Jacksonville Beach, Florida 32250
                                                 904-858-9818
                                                 Attorney for Defendant
                                                 lee@lockettlaw.net
